Citation Nr: 0725910	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post operative lumbar spine fusion; back injury.

2.  Entitlement to service connection for post operative 
lumbar spine fusion; back injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's ex-spouse


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
April 1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran and his ex-spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in January 
2007.  A transcript of that hearing is associated with the 
claims file.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
post operative lumbar spine fusion; back injury (hereinafter 
referred to as back disability) should be reopened.  The 
Board further finds that additional development of the 
evidence is necessary prior to rendering a decision on the 
merits as to the underlying issue.  This issue, namely 
whether the veteran's back disability was incurred in or 
aggravated by service, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO 
denied service connection for back disability.

2.  The additional evidence received since the March 2002 
rating decision raises a reasonable possibility of 
substantiating this claim on the merits.


CONCLUSION OF LAW

The March 2002 rating decision denying service connection for 
back disability is final.  New and material evidence has been 
submitted since that decision to reopen this claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Aggravation of preexisting disability

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. 
§ 3.306(a) (2006).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  See Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, then the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Finality / new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2006).  A claim, which has been denied in 
an unappealed RO decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in August 2004, subsequent to that date.  Therefore, 
the current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the claimant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Procedural background

In March 2002, the RO denied service connection for back 
disability on the basis that the evidence failed to confirm 
that the disability was incurred in or aggravated by service.

The veteran was informed of the March 2002 decision denying 
service connection for back disability by letter in March 
2002.  He did not file a timely appeal; hence, that decision 
is final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104; 20.1103 (2006).

The "old" evidence

Evidence of record at the time of the March 2002 rating 
decision consisted of the veteran's service medical records 
(SMRs), an undated statement from the veteran, private 
treatment records from Dr. J.F. dated from May 1972 to June 
1979, a private medical examination report from Dr. T.J.M. 
dated in April 1998, and a Social Security Administration 
(SSA) inquiry form dated in March 2002.

According to the SMRs, the veteran's spine was evaluated as 
normal in August 1963.  The veteran complained of back pain 
on four separate occasions in November 1963, saying that he 
had had low back ache for the past five years.  He also 
complained of back pain once in December 1964.  The veteran's 
spine was evaluated as normal in his April 1965 discharge 
examination.

The undated statement from the veteran describes an incident 
where he injured his back at Fort Bragg, North Carolina.  
According to the veteran, the injury occurred in 1964 during 
field maneuvers when he was positioning a cannon and handling 
excess weight while "picking up the trails."  He admits 
that he has exacerbated his back condition since service, but 
that his original injury occurred while in service as 
described above.

Private treatment records from Dr. J.F. dated from May 1972 
to June 1979 note complaints of back pain in August 1973 and 
September 1973.  A March 1975 report notes that, earlier that 
same month, the veteran slipped on an oil slick deck and fell 
in a sitting position, leaving him with persistent pain over 
coccyx since the fall.

A private medical examination report from Dr. T.J.M. dated in 
April 1998 says that the veteran suffered a work-related back 
injury in June 1986 and had lumbar fusion surgery in June 
1987.  The doctor's impressions include continued low back 
pain with L5-S1 fusion.

The March 2002 SSA inquiry form reveals that the veteran's 
disability onset date was June 16, 1986.

Analysis

The unappealed March 2002 rating decision that denied service 
connection for back disability is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  As explained above, the veteran's 
claim for service connection may be reopened if he submits 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally submitted 
evidence (i.e., since March 2002) raises a reasonable 
possibility of substantiating this claim, namely whether the 
veteran's back disability was incurred in or aggravated by 
service.

The additional evidence submitted in this case includes 
testimony from the veteran at his Board hearing in January 
2007.  At this hearing, the veteran gave details about the 
in-service incident in which he claims to have injured his 
back, during field maneuvers while holding onto a trailer 
that was "maybe hundreds of pounds."  See Hearing 
Transcript at page 4.  He also stated that the doctor (Dr. 
R.) who performed his 1987 tailbone surgery said, "[The 
veteran] apparently had so much severe strain during the 
service holding that trailer, that [he] had pulled muscles in 
the lower part where the tailbone holds it."  See Hearing 
Transcript at pages 6, 16.

The veteran's January 2007 hearing testimony is new and 
material evidence because it suggests that the veteran's back 
disability was incurred in or aggravated by service.  
Accordingly, this claim is reopened.  See 38 C.F.R. § 3.156 
(2006).

Keep in mind, though, that although this additional evidence 
is sufficient for the limited purpose of reopening this 
claim, it ultimately may not be sufficient to permit the 
granting of this claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This is yet to be determined, and this 
claim will not be readjudicated until completion of the 
additional development on remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for post operative lumbar 
spine fusion; back injury is reopened; to that extent only, 
the appeal is granted.


REMAND

Having reopened the claim of service connection for back 
disability, VA has a duty to assist the veteran in the 
development of evidence pertinent to this claim under 
38 U.S.C.A. § 5107(b) (West 2002).

Although the veteran's January 2007 hearing testimony was 
sufficient to reopen this claim, it is not sufficient alone 
to enable the Board to grant this claim.  The VCAA and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines that 
such measures are necessary to decide the claim on appeal.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  Based on the 
existing evidence, it is unclear whether the veteran's back 
disability was incurred in or aggravated by service.  It is 
also unclear whether any current problems that the veteran is 
experiencing with his back resulted from his service in the 
military.  So, a medical nexus opinion must be obtained to 
assist in making these important determinations.

A July 2006 letter from the veteran's private doctor (Dr. 
J.R.B.) gave the following statement: "Based upon the 
history which [the veteran] furnished me today [during an 
orthopedic evaluation], it sounds as though [his] lumbar 
complaints really began at about that time [during service] 
and therefore I am having to assume there is some 
relationship to [his] service related activity, and [his] 
present lumbar condition."  See Letter from Dr. J.R.B.  
Also, as stated above, the veteran mentioned one of his 
private doctors (Dr. R.) during his January 2007 hearing and 
stated that this doctor made reference to the veteran's 
"severe [back] strain during the service."  See Hearing 
Transcript at page 16.  No additional medical records from 
either of these two private doctors have been associated with 
the claims file.

As stated, the March 2002 SSA inquiry form reveals that the 
veteran's disability onset date was June 16, 1986.  The Board 
needs more information about the veteran's entitlement to 
these SSA benefits in order to assist in the development of 
his claim for service connection on appeal.

In addition, during the pendency of this appeal on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted, as well as an explanation of the type of evidence 
that is needed to establish a disability rating and effective 
date.  Id.  The veteran has not received this required 
notice, and he must receive it before the deciding of this 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim, and should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  All attempts 
to obtain records which are ultimately 
unsuccessful should be documented in the 
claims folder, and the veteran should be 
accorded the opportunity to furnish such 
records directly to VA.

3.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his back disability at 
any time.  He should also be asked to 
provide authorizations to obtain 
records for Drs. R. and J.R.B., the two 
private physicians who have already 
offered tentative nexus opinions.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If records are unavailable, a negative 
reply is requested.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any back disability.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to:

(a).  Does the veteran have a back 
disorder?  If so, state the diagnosis 
or diagnoses.

(b).  If the examiner finds that the 
veteran has a back disorder, did such 
disorder have its onset during his 
period of active service from 
September 9, 1963 to April 20, 1965, 
or was it caused by any incident that 
occurred during such active service?

(c).  Did a back disorder exist prior 
to the veteran's period of active duty 
from September 9, 1963 to April 20, 
1965?  If so, state (if possible) the 
approximate date of onset of such 
disorder.

(d).  If a back disorder preexisted 
the veteran's period of active duty, 
did that disorder increase in 
disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.

(e).  If a back disorder increased in 
disability during service, was that 
increase due to the natural 
progression of the disease?

(f).  If the examiner finds that a 
back disorder did not exist prior to 
the veteran's period of active duty 
from September 9, 1963 to April 20, 
1965, is it as least as likely as not 
that such a disorder had its onset 
during service, or was it caused by 
any incident that occurred during 
service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must adjudicate the veteran's claim of 
entitlement to service connection for a 
back disability on the merits.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


